Citation Nr: 1213796	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition of the feet, including as secondary to herbicide exposure. 

2.  Entitlement to service connection for a neurological disorder, claimed as a hand tremor, including as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to April 1972, including a tour in Vietnam from July 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for service connection for jungle rot of the right foot, bilateral hearing loss, tinnitus, a neurological condition, and hypertension. 

In a January 2011 partial decision and remand, the Board noted that, in response to that RO decision, the Veteran had filed a timely Notice of Disagreement (NOD) as to the denial of his claims for service connection for bilateral hearing loss and tinnitus, but he did not include these claims in his March 2009 Substantive Appeal (VA Form 9) and, instead, indicated he no longer wished to continue his appeal of these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  See also 38 C.F.R. § 20.204.  So these claims for service connection for bilateral hearing loss and tinnitus were not before the Board in this appeal, only the remaining claims regarding the feet, neurological disorder, and hypertension.  The Board proceeded to deny the claim for service connection for hypertension, but instead remanded the claims for service connection for skin and neurological disorders to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development of these claims especially included having the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of these disorders, particularly in terms of the likelihood they either initially manifested during his service or, in the case of the neurological disorder, within one year of his discharge, or are the result of herbicide exposure in Vietnam, or are otherwise related or attributable to his service, including to any injury he may have sustained while in service.


To this end, a VA physician examined the Veteran and provided this requested medical nexus opinion in February 2011.  The opinion is responsive to this determinative issue of causation, so there was compliance with this remand directive in having the Veteran undergo this VA compensation examination for this necessary medical comment.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).


FINDING OF FACT

Based on the medical nexus opinion obtained on remand, the Veteran's neurological and skin disorders cannot be disassociated from symptoms he experienced during his military service, so as likely as not initially manifested during his service.


CONCLUSION OF LAW

Certainly then, when resolving all reasonable doubt in his favor, the Veteran's neurological and skin disorders were incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, though, since the claims are being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefits, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of not only showing there is a VCAA notice or assistance error, but also that it is unduly prejudicial, meaning outcome determinative of his claim).  Here, even if, for the sake of argument, there has not been VCAA notice or assistance compliance, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

II.  General Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

According to his military personnel records, the Veteran served in the Republic of Vietnam from July 1971 to April 1972, so during the Vietnam Era.  Hence, it is presumed he was exposed to herbicides while there.

If, as here, a Veteran was exposed to an herbicide agent during his active military, naval, or air service, the following diseases shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

For purposes of presumptive service connection, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset.  38 C.F.R. § 3.309(e), Note 2. VA has specifically determined that "chronic" persistent peripheral neuropathy is not a disease associated with exposure to herbicide agent for purposes of this presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 
32,540-32,553 (June 8, 2010); 72 Fed. Reg. 32,395-32,399 (June 12, 2007) (emphasis added). 

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, he must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless equally applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record (medical and lay) and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Service Connection for Skin and Neurological Disorders, Including due to Agent Orange Exposure

The Veteran as mentioned served in the Republic of Vietnam during the Vietnam era.  His service treatment records (STRs) show that his skin and neurological systems were considered normal when examined in September 1969 for enlistment into the military.  However, in reporting his prior medical history, he answered "yes" when asked whether he "have or ever had a skin disease."  He began serving on active duty the following month, so in October 1969.  In February 1971, he was seen for a reported 2-week history of anxiety, and Librium was prescribed.  He was stationed in Vietnam from later that year, in July 1971, until April 1972.  Upon returning stateside, he had a separation examination in April 1972, and his skin and neurological systems were still considered normal, clinically.

The record contains an August 1975 outpatient record from the Columbia VA facility showing he received KOH (potassium hydroxide) treatment for a rash on his right arm, ankles, and feet.  He reported a 3-year history of recurring rashes, so dating back to his service.  In reporting clinical observations, the evaluating VA physician stated that he saw a few mycelia.

The post-service record does not contain any complaints, findings, or diagnoses pertaining to a neurological disorder until the Veteran applied for VA compensation benefits in May 2007.

He since has had the VA compensation examination in February 2011.  He reported that, during his service in Vietnam, he and 15-20 other soldiers became sick after their truck convoy rode through an area covered with a white dust.  He said they experienced an acute onset of headaches, nausea, vomiting, dizziness, blurred vision, stomach pains, diarrhea, and generalized body tremors.  Four days later, his unit passed through this area again after a rain.  This time, it was coated with a greasy film causing a numbing of his lips and tongue that eventually led to the development of blisters.  He and several other soldiers were in the infirmary for 15-20 days.  As his acute symptoms subsided he developed other symptoms that included hand tremors, periodic positional diplopia, and periodic whole body tremors.  He was unable to close his left eye while keeping the right eye open.  He also indicated that he was seen several times in sick bay for his tremors.  On one visit, he was advised that his symptoms were anxiety and nerves.  He was then treated with sedatives.  He now notices that his eyes easily become red shot.  He is only able to walk in a straight line with the upmost effort.  He also reported receiving post-service medical care at the Columbia, Missouri, VA facility in 1972.  At that time, he was assured that his tremors would dissipate.

The examiner indicated that, on oculomotor examination, there was nystagmus to the left, induced diplopia, 3, 4, 6, and the Veteran was unable to close his left eye without right closing-orbicularis (7th cranial).  He also was unable to tandem walk, losing his balance.  As well, he had resting tremors of his hand, which was worse with intention.

In regard to his skin disorder, the Veteran reported that he had developed a rash on both feet during his deployment to Vietnam.  He was told at the time it was jungle rot and was cautioned to change his socks often and advised to use foot powder.  He stated that his skin condition has waxed and waned over the years.  He has tried various topical anti-fungals, which have had no effect.  On the skin examination, there were small erythematous and hyperpigmented lesions on the plantar surface and along the plantar borders of both feet.  The diagnosis was dyshidrotic eczema.  


In commenting as requested on the etiology of the skin disorder, the examiner determined it was as likely as not (50/50 probability) that the Veteran's current skin condition had initially manifested during his period of service, although it is less likely than not (<50/50 probability) related to Agent Orange exposure.  In providing his rationale, this VA examiner pointed to statistics gleaned from various medical journals showing, from his point of view, an increased incidence of skin disorders in Veterans returning from Vietnam.

And as for the neurological disorder, this VA examiner indicated he had reviewed toxicological literature and precedent legal decisions, and that, in his medical opinion, it is as likely as not (50/50 probability) that the Veteran's current neurological disorder initially manifested itself during his period of service.  Further, added this VA examiner, it is as likely as not (50/50 probability) related to the Veteran's military service.  In explanation, this examiner indicated the Veteran's current neurological condition would fall under the rubric of "Parkinson's-like", as it has manifestations of Parkinson's disease plus other's.  This, said the examiner, is consistent with what is known about Agent Orange neurological effects.  Evidently in responding to a finding noted by the RO in its denial, this examiner then goes on to point out that the notion that there is a lack of evidence of this condition at time of discharge from service is problematic in that the Veteran's Form 89 (Standard Form 89, Report of Military History), on which he claims he checked skin and neurological disorder, is conspicuously missing and his Form 88 (Standard Form 88, Report of Medical Examination) is incomplete.  This is significant because the Veteran claims that he reported a history of skin and neurological symptoms on this form.  The physician also noted that the Standard Form 88 was incomplete.  This VA examiner further observed that the clinical notes are blank within the time range that the Veteran reported that he had sought treatment.  This VA examiner found the Veteran's history of being told that his hand tremors were his "nerves" and then being prescribed a sedative was consistent with the documented 1971 treatment for anxiety.  This VA examiner also found that the medical (and other) evidence in the claims file was consistent with the Veteran's recounted history, as documents that could have supplied contrary evidence are absent.  This VA examiner further explained that it is unknown what the grayish powder the Veteran and his convoy were exposed to, but that many, but not all, of the acute symptoms match those of the mycotoxins that remain unproven that the Vietnamese used.  Others are more consistent with Agent Orange.  This, concluded this VA examiner, could not be resolved without resorting to speculation at this time.

The relationship between these claimed disorders and the Veteran's military service need only be an as likely as not proposition, which this VA compensation examiner has confirmed is indeed the case.  So service connection is warranted for these claimed disorders - certainly when all reasonable doubt concerning their inception or onset or cause is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, there need only be an approximate balance of evidence for and against the claim for the Veteran to prevail).


ORDER

The claims for service connection for neurological and skin disorders are granted.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


